[Cite as State v. Douglas, 2013-Ohio-4563.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-13-07

        v.

JEROME A. DOUGLAS,                                        OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                            Trial Court No. 12 CR 266

                                      Judgment Affirmed

                           Date of Decision: October 15, 2013




APPEARANCES:

        Raymond A. Grogan, Jr. for Appellant

        Brent W. Yager for Appellee
Case No. 9-13-07


SHAW, J.

         {¶1} Defendant-appellant, Jerome A. Douglas (“Douglas”), appeals the

February 7, 2013 judgment of the Marion County Court of Common Pleas

journalizing his conviction, after pleading no contest, for one count of trafficking

in cocaine, in violation of R.C. 2925.03(A)(2),(C)(4), a felony of the third degree,

and sentencing him to serve twenty-four months in prison. Douglas assigns as

error the trial court’s decision to overrule his motion to suppress and the trial

court’s decision to overrule his “Motion for Discharge” based on an alleged

speedy-trial violation.

         {¶2} The following facts were revealed at the hearing held to address

Douglas’ motion to suppress. On June 30, 2012, Troopers Ruth and Tidaback

were working together as part of a shield detail throughout the City of Marion and

Marion County.1 At approximately 7:53 p.m., an anonymous tip was received by

the MARMET drug task force tip line indicating that a vehicle transporting drugs

was en route from Columbus to the Marion area. Specifically, the anonymous tip

indicated that a silver four-door vehicle driven by a black female and carrying two

black male passengers was headed to a residence on Windsor Street in Marion.

The tip also included the name of one of the male passengers—who was not the

defendant in this case.            The information received in the tip was relayed to

1
  According to the record, a shield detail is a unit comprised of multiple county, state, and local law
enforcement agencies that work together to address traffic violations, alcohol and drug violations, and other
criminal matters.

                                                    -2-
Case No. 9-13-07


Troopers Ruth and Tidaback, who then proceeded to a crossover on U.S. 23 south

of Marion to observe northbound traffic. Trooper Ruth activated his speed laser to

also look for any speed violations.

           {¶3} Less than thirty minutes passed when the Troopers spotted a vehicle

matching the description given in the tip travelling in the left passing lane. The

vehicle was driven by a black female and contained two black male passengers.

Trooper Ruth assessed the speed of the vehicle at 62 mph, which was below the 65

mph speed limit. Acting on the information in the tip, the Troopers pulled out of

the crossover and began to follow the vehicle.                           Near the U.S. 23/S.R. 309

interchange, the Troopers observed the driver move from the left passing lane to

the right lane without using a turn signal. The driver proceeded down the ramp

from U.S. 23 to S.R. 309, where Trooper Ruth activated his overhead lights and

stopped the vehicle for failing to signal when changing lanes.2

           {¶4} Once the vehicle stopped, Trooper Ruth approached the driver side

window and Trooper Tidaback approached the front passenger side window. The

Troopers indicated for both the driver and the front passenger to roll down the

windows so they could speak to the occupants. Upon the windows rolling down,

both Troopers immediately smelled the odor of raw marijuana emanating from the

vehicle. Both troopers testified that at this moment they exchanged glances and



2
    Notably, the driver was also cited for this offense. See R.C. 4511.39.

                                                       -3-
Case No. 9-13-07


nodded their heads, confirming they both sensed the same distinct smell. Trooper

Ruth addressed the female driver, while Trooper Tidaback maintained visual

contact on both passengers.

      {¶5} Trooper Ruth testified that he explained to the driver the reason for the

stop and asked for her driver’s license. He asked the driver to step out of the

vehicle and advised her of her Miranda rights. Trooper Ruth then inquired about

the marijuana odor. The driver admitted that they smoked marijuana in the car on

their way back to Marion from Columbus. Trooper Ruth secured the driver in his

cruiser and returned to the passenger side of the stopped vehicle and approached

the defendant, Douglas, who was seated in the front passenger seat. Trooper

Tidaback then positioned himself near the right rear bumper of the vehicle and

maintained visual contact on the right rear passenger’s hands.

      {¶6} Trooper Ruth testified that he determined that he had probable cause

to search the vehicle for drugs based on the initial odor of raw marijuana from

inside the vehicle and the admissions of the driver noted above. Trooper Ruth

then asked Douglas to exit the vehicle so that he could begin the vehicle search.

When the door opened, Trooper Ruth observed a dollar bill and a small amount of

marijuana, enough to roll a cigarette, hanging out of Douglas’ pant pocket.

Douglas exited the vehicle and Trooper Ruth asked him about the marijuana.

Douglas confirmed the substance in his pocket was marijuana.


                                        -4-
Case No. 9-13-07


          {¶7} Trooper Ruth then had Douglas step back behind the vehicle. Based

on the marijuana and the fact that Douglas was wearing very baggy pants which

could easily hide a weapon or additional drugs, Trooper Ruth conducted a pat-

down search of Douglas. During the search, Trooper Ruth felt a “hard object”

below the groin area of Douglas’ pants. Trooper Ruth suspected the object was

drugs. He then advised Douglas of his Miranda rights and asked him to take the

object out of his pants. Douglas complied with the request by reaching into his

pants and pulling out a bag containing crack cocaine. Douglas placed the drugs on

the hood of Trooper Ruth’s cruiser. Douglas was subsequently placed under

arrest.

          {¶8} On July 3, 2012, Douglas was indicted on one count of possession of

cocaine, in violation of R.C. 2925.11(A),(C)(4), a felony of the second degree, and

one count of trafficking in cocaine, in violation of R.C. 2925.03(A)(2),(C)(4), a

felony of the second degree. Douglas entered a plea of not guilty to the charges.

          {¶9} On October 22, 2012, Douglas filed a motion to suppress challenging

the constitutionality of the stop, detention, and search.

          {¶10} On December 7, 2012, the trial court held a hearing on Douglas’

motion to suppress, where Troopers Ruth and Tidaback provided testimony.

          {¶11} On December 17, 2012, the trial court overruled Douglas’ motion to

suppress, finding the stop, detention, and search to be constitutionally valid.


                                          -5-
Case No. 9-13-07


Specifically, the trial court found that Trooper Ruth was justified in doing a pat-

down search of Douglas for weapons and that Douglas voluntarily removed the

drugs from his pants at Trooper Ruth’s request.

      {¶12} On January 30, 2013, Douglas filed a “Motion for Discharge for

Failure to Obtain Speedy Trial,” alleging that the 270-day time-frame to bring him

to trial under R.C. 2945.71(C) had expired.

      {¶13} On February 7, 2013, the trial court overruled Douglas’ motion,

finding that the speedy trial time was tolled for several periods due to Douglas

filing various motions and therefore the 270-day timeframe had yet to expire.

      {¶14} On the same day, Douglas withdrew his plea of not guilty and

entered a plea of no contest to an amended count of trafficking in cocaine, in

violation of R.C. 2925.03(A)(2),(C)(4), a felony of the third degree. A nolle

prosequi was entered for the remaining count of possession of cocaine.

      {¶15} The trial court subsequently sentenced Douglas to serve twenty-four

months in prison.

      {¶16} Douglas now appeals, asserting the following assignments of error.

                      ASSIGNMENT OF ERROR NO. I

      THE TRIAL COURT ERRED IN OVERRULING THE
      DEFENDANT-APPELLANT’S MOTION TO SUPPRESS
      EVIDENCE AND THE TRIAL COURT’S FINDING ON PAGE
      3 OF THE JUDGMENT ENTRY THAT “THE TROOPER
      WAS . . . JUSTIFIED IN CONDUCTING A WEAPONS
      SEARCH,” IS CONTRARY TO ESTABLISHED OHIO LAW.

                                        -6-
Case No. 9-13-07



                       ASSIGNMENT OF ERROR NO. II

        THE TRIAL COURT ERRED IN OVERRULING THE
        DEFENDANT-APPELLANT’S MOTION TO SUPPRESS
        EVIDENCE   IN  THAT   ONCE  TROOPER   RUTH
        DETERMINED THAT THE OBJECT HE FELT IN MR.
        DOUGLAS’ “GROIN AREA” WAS NOT A WEAPON, THE
        SEARCH SHOULD HAVE STOPPED.

                      ASSIGNMENT OF ERROR NO. III

        THE TRIAL COURT ERRED IN OVERRULING THE
        DEFENDANT-APPELLANT’S MOTION TO SUPPRESS
        EVIDENCE AS THE TRIAL COURT’S FINDING ON PAGE 3
        OF THE JUDGMENT ENTRY THAT MR. DOUGLAS’
        REMOVAL OF THE OBJECT WAS “VOLUNTARY” IS
        CONTRARY TO ESTABLISHED OHIO LAW.

                      ASSIGNMENT OF ERROR NO. IV

        THE TRIAL COURT ERRED IN OVERRULING THE
        DEFENDANT-APPELLANT’S MOTION FOR DISCHARGE
        FOR FAILURE TO OBTAIN SPEEDY TRIAL.

                            Fourth Assignment of Error

        {¶17} In his fourth assignment error, Douglas asserts that the trial court

erred when it overruled his “Motion for Discharge for Failure to Obtain Speedy

Trial.” Because this raises a “threshold” issue, we elect to address this assignment

of error first.

        {¶18} The Sixth Amendment to the United States Constitution as applied to

the States through the Fourteenth Amendment, as well as Article I, Section 10 of

the Ohio Constitution dually afford a defendant the right to a speedy trial. In

                                        -7-
Case No. 9-13-07


Ohio, the right to a speedy trial is also statutorily defined. See R.C. 2945.71–

2945.73. Specifically, R.C. 2945.71(C)(2) states that a person who is charged

with a felony must be brought to trial within 270 days after he is arrested. The day

of arrest does not count when computing a speedy-trial violation. See State v.

Masters, 172 Ohio App.3d 666, 2007–Ohio–4229, ¶ 12; Crim.R. 45(A).

        {¶19} The running of the speedy-trial clock may be temporarily stopped, or

tolled, only for reasons listed in R.C. 2945.72. These tolling events “do not

unconditionally extend the time limit in which an accused must be brought to trial,

but, rather, this limit is ‘merely extended by the time necessary in light of the

reason for the delay.’ ” State v. Arrizola, 79 Ohio App.3d 72, 75, (3d Dist. 1992),

quoting Committee Comment to H.B. 511. In reviewing “a speedy-trial issue, a

court is required to count the days of delay chargeable to either side and determine

whether the case was tried within applicable time limits.” State v. Sanchez, 110

Ohio St.3d 274, 2006–Ohio–4478, ¶ 8.

        {¶20} Here, Douglas was arrested on June 30, 2012 and his speedy-trial

time commenced on July 1, 2012. Douglas’ trial was scheduled for February 11,

2013—226 days after his arrest. However, the record reflects that Douglas was

incarcerated for all but thirty-four of those days while awaiting trial.3 According

to R.C. 2945.71(E), each day Douglas was held in jail in lieu of bail on the

3
  On July 24, 2012, Douglas was released on bond. However, on August 27, 2012, Douglas was arrested
on an unrelated charge and his bond in this case was “suspended.” (Doc. No. 20).


                                                -8-
Case No. 9-13-07


pending charge is to be counted as three days.              Allowing for the three-day

calculation for periods of incarceration, the total time between Douglas’ arrest and

his scheduled trial would be construed at 610 days.

       {¶21} In its judgment entry overruling Douglas’ “Motion for Discharge”

based on speedy-trial grounds, the trial court identified three events that resulted in

time chargeable to Douglas, and therefore tolled the 270-day time limit. These

three tolling events are clearly reflected in the record.

       {¶22} First, Douglas filed a request for discovery on July 12, 2012, which

tolled the speedy-trial time until the prosecution’s response was received on

August 9, 2012. See State v. Brown, 98 Ohio St.3d 121, 124 (1998) (holding that a

defendant’s discovery requests tolls the running of the speedy-trial period under

R.C. 2945.72(E)).

       {¶23} Second, Douglas subsequently retained new counsel and filed a

motion to continue a pre-trial hearing which was scheduled on August 24, 2012 in

order to allow his new counsel time to prepare for the case. The pre-trial hearing

was re-scheduled for October 25, 2012. Thus, the speedy-trial time was again

tolled from August 24, 2012 to October 25, 2012. See R.C. 2945.72(H) (providing

that speedy-trial time may be extended by “the period of any continuance granted

on the accused’s own motion”).




                                          -9-
Case No. 9-13-07


      {¶24} Third, on October 22, 2012, Douglas filed a motion to suppress. The

trial court held a hearing on the motion on December 7, 2012 and ruled on the

matter on December 17, 2012. This resulted in the speedy-trial time being tolled

from October 22, 2012 to December 17, 2012. See R.C. 2945.72(E) (providing

that speedy-trial time may be extended by “any period of delay necessitated by

reason of a * * * motion * * * made * * * by the accused”).

      {¶25} After deducting the days attributable to the tolling events listed

above and counting as three days each day chargeable to the prosecution that

Douglas was incarcerated while awaiting trial, the record demonstrates that

Douglas was scheduled to be brought to trial 219 days after his arrest—well within

the 270-day timeframe.

      {¶26} Notably on appeal Douglas does not contest the reasonableness of

the time taken to resolve the delays initiated by his filings. Rather, Douglas

appears to only take issue with the trial court charging the time against him from

October 25, 2012, to December 7, 2012. Specifically, Douglas argues that on

October 24, 2012, he filed a motion to continue the pre-trial hearing scheduled for

the next day, on October 25th, on the ground that the prosecution had yet to turn

over a recording of the anonymous tip in discovery. The continuance was granted

and the hearing was rescheduled for December 7, 2012. Douglas argues that he

was ready to proceed with the pre-trial hearing, but was prevented from doing so


                                       -10-
Case No. 9-13-07


based on the prosecution’s failure to complete discovery. Specifically, in his

motion for the continuance filed on October 24, 2012, Douglas requests the

continuance on the ground that “discovery is not complete and the State is

working diligently to acquire said discovery.” (Doc. No. 24). Thus, Douglas

contends that his request for the continuance was necessitated through no fault of

his own and therefore the period of continuance should not be charged against

him.

       {¶27} However, the record demonstrates that Douglas filed his motion to

suppress on October 22, 2012, and that matter was not resolved until the trial court

issued its ruling on December 17, 2012. Thus, even assuming arguendo that the

continuance of the pre-trial hearing from October 25, 2012 to December 7, 2012

should not be charged against him, the speedy-trial time was already tolled due to

the filing of his motion to suppress. Accordingly, we conclude that the trial court

did not err in overruling Douglas’ “Motion for Discharge for Failure to Obtain

Speedy Trial” because Douglas’ right to a speedy trial was not violated. Douglas’

fourth assignment of error is overruled.

                   First, Second, and Third Assignments of Error

       {¶28} In the remaining assignments of error, Douglas raises issues

regarding the trial court’s decision to overrule his motion to suppress. Douglas

does not dispute the validity of the traffic stop, but instead challenges the trial


                                           -11-
Case No. 9-13-07


court’s determination that Trooper Ruth’s pat-down search of him was

constitutionally valid. Douglas also challenges the trial court’s determination that

he voluntarily removed the crack-cocaine from his pants.

       {¶29} A review of the denial of a motion to suppress involves mixed

questions of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003–Ohio5372,

¶ 8. At a suppression hearing, the trial court assumes the role of trier of fact and,

as such, is in the best position to evaluate the evidence and the credibility of

witnesses. See State v. Carter, 72 Ohio St.3d 545, 552 (1995). When reviewing a

ruling on a motion to suppress, deference is given to the trial court’s findings of

fact so long as they are supported by competent, credible evidence. Burnside, 100

Ohio St.3d 152, 2003–Ohio–5372, at ¶ 8.          With respect to the trial court’s

conclusions of law, however, our standard of review is de novo and we must

decide whether the facts satisfy the applicable legal standard. State v. McNamara,

124 Ohio App.3d 706, 710 (1997).

       {¶30} An officer may pat-down an individual for weapons during a traffic

stop if the officer has reason to believe the individual may be armed and

dangerous. Terry v. Ohio, 392 U.S. 1, 27 (1968). The officer does not need

probable cause to arrest the individual for a crime before the officer can pat-down

the person for weapons. Id. The purpose of the pat-down is to search for weapons

that could harm the officer during the stop, not to search for evidence of a crime.


                                        -12-
Case No. 9-13-07


State v. Minyoung, 3d Dist. Van Wert No. 15-11-11, 2012-Ohio-411, ¶ 17, citing

State v. Evans, 67 Ohio St.3d 405, 408 (1993). The officer’s right to frisk an

individual is virtually automatic when the person is suspected of a crime, such as

drug trafficking, where the individual is likely to be armed. Evans at 413.

       {¶31} In the case sub judice, the facts and circumstances apparent to

Trooper Ruth at the time of the stop and detention lead him to believe that

Douglas may be involved in drug trafficking. Thus, Trooper Ruth’s right to frisk

Douglas for weapons would have been “virtually automatic.” Moreover, Trooper

Ruth specifically stated that he conducted the pat-down search to ensure Douglas

had no weapons on his person during the stop. Trooper Ruth also noted that

Douglas’ pants were “extremely baggy” making it difficult for him to ascertain

whether Douglas was carrying a weapon without conducting a pat-down frisk.

(Supp. Hrg. Tr. at 68). Therefore, we conclude that the trial court did not err in

finding Trooper Ruth was justified in conducting the pat-down search of Douglas

for weapons.

       {¶32} Next, Douglas argues that as soon as Trooper Ruth felt the “hard

object” below the groin area of Douglas’ pants and realized that the object was not

a weapon, the justification for the weapons pat-down ceased and Trooper Ruth no

longer had a valid reason to continue the frisk. At the suppression hearing,

Trooper Ruth testified that “[w]hile I was frisking for weapons I felt a hard object


                                       -13-
Case No. 9-13-07


in his crotch area. At that point, I stopped, [and] mirandized Mr. Douglas. I asked

him what was in the crotch area. He reached in and pulled out a bag of crack

cocaine.” (Supp. Hrg. Tr. at 48).4 Trooper Ruth further testified that he suspected

the object was drugs and not a weapon. However, Trooper Ruth never stated, as

Douglas appears to contend, that he continued with the pat-down after feeling the

object. Rather, Trooper Ruth explicitly stated that he stopped the pat-down and

advised Douglas of his Miranda rights prior to Douglas then pulling the drugs out

of his pants. Accordingly, there is nothing in the record to support Douglas’

contention that Trooper Ruth’s actions exceeded the limited scope of the pat-down

frisk.

         {¶33} More importantly, in addition to our conclusions above regarding the

basis for a weapons pat-down search, we also find that Trooper Ruth had a

legitimate basis to conduct a search of Douglas’ person independent of the

protective pat-down for weapons. Specifically, we find the record establishes that

Trooper Ruth had probable cause to search Douglas for drugs.

         {¶34} A search or seizure is reasonable under the Fourth Amendment if it is

based upon probable cause and executed pursuant to a warrant. U.S. v. Katz, 389

U.S. 347, 357 (1967).          “Probable cause exists if the facts and circumstances

known to the officer warrant a prudent man in believing that [an] offense has been

4
  Trooper Ruth’s testimony on this point was corroborated by the video of the stop recorded by the
dashboard camera in Trooper Ruth’s vehicle. This video was admitted as an exhibit at the suppression
hearing.

                                               -14-
Case No. 9-13-07


committed.” Minyoung, 3d Dist. Van Wert No. 15-11-11, 2012-Ohio-411, ¶ 23,

quoting Henry v. United States, 361 U.S. 98 (1959). A court must review the

totality of the circumstances known to the officer at the time of the search to

determine if the officer had probable cause to conduct the search. State v. Kelly,

4th Dist. Ross No. 10CA3182, 2011-Ohio-3545, ¶ 23, citing Beck v. Ohio, 379

U.S. 89 (1964). The officer must have sufficient objective facts to justify a

magistrate to issue a warrant. State v. Moore, 90 Ohio St.3d 47, 52 (2000). If an

officer has probable cause, the officer may conduct a search without a warrant if

an exception to the warrant requirement exists. Id. at 52.

       {¶35} Here, Trooper Ruth had probable cause to believe that Douglas had

committed a drug-related offense based on the accumulation of the following facts

and circumstances: (1) The anonymous tip indicating that a drug courier was en

route from Columbus to Marion describing a vehicle with occupants similar to the

one stopped by Trooper Ruth; (2) the smell of marijuana emanating from the

vehicle; (3) Trooper Tidaback’s confirmation to Trooper Ruth that he also smelled

the marijuana in the vehicle; (4) the driver’s admission that they were travelling

from Columbus to Marion, further corroborating the anonymous tip; (5) the

driver’s admission that marijuana had just been smoked in the vehicle; (6) Trooper

Ruth’s observation of marijuana falling out of Douglas’ pant pocket; (7) Douglas’

confirmation to Trooper Ruth that the substance in his pocket was marijuana.


                                        -15-
Case No. 9-13-07


       {¶36} Once Trooper Ruth acquired the requisite probable cause, he was

then authorized to search Douglas without a warrant under the exigent

circumstances exception to the warrant requirement. See Moore, 90 Ohio St.3d

47, 52 (stating that “[b]ecause marijuana and other narcotics are easily and quickly

hidden or destroyed, a warrantless search may be justified to preserve evidence”

and further finding a search of the defendant’s person without a warrant to be valid

under similar circumstances to the ones in the instant case).

       {¶37} Finally, Douglas argues that regardless of the justification for the pat-

down the trial court erred in concluding that he voluntarily removed the drugs

from his pants.     Specifically, Douglas contends that he did not consent to

removing the drugs from his pants, but did so merely as an “acquiescence to

authority.”

       {¶38} At the outset we note that because we have determined Trooper Ruth

had independent probable cause to search Douglas for drugs, Trooper Ruth did not

need consent to remove the drugs from Douglas.            Moreover, the only legal

authority Douglas cites in support of his argument is State v. Bailey, 4th Dist.

Scioto No. 1725, 1989 WL 74861 (June 27, 1989). The facts in Bailey are clearly

distinguishable from the present case.

       {¶39} The court in Bailey found that the defendant’s compliance with the

officer’s request to empty his pockets, which resulted in the defendant turning


                                         -16-
Case No. 9-13-07


over a pack of cigarettes containing packets of cocaine, was involuntary based on

the totality of the circumstances. Bailey at *6. Specifically, the court in Bailey

found that the defendant was not adequately apprised of the fact that “by

surrendering his cigarette pack discovery of the drugs was inevitable and would

result in his arrest.” Id. The facts the court in Bailey relied upon were that the

defendant was not advised of his Miranda rights at the time he emptied his

pockets, the defendant was not cooperating with police during the stop, and the

defendant did not have any prior dealings with law enforcement, all of which

suggested to the court that the defendant did not know he could refuse the officer’s

request. Id.

       {¶40} In the instant case, none of these facts are present. The record clearly

demonstrates that Douglas was advised of his Miranda rights prior to Trooper

Ruth inquiring about the object in his pants. There is no indication that Douglas

was being uncooperative with Trooper Ruth. Trooper Ruth also testified that if

Douglas had refused to remove the object from his pants, he would have had to

seek other means to uncover the item.          Finally, the record demonstrates that

Douglas has had several encounters with law enforcement and the judicial system

in the past, which include convictions by a jury in 2007 for trafficking and

possession of cocaine. Accordingly, we find no merit in Douglas’ argument that

the removal of the drugs from his pants was anything other than voluntary.


                                        -17-
Case No. 9-13-07


       {¶41} For all these reasons, we conclude that the trial court did not err in

overruling Douglas’ motion to suppress.        Douglas’ first, second, and third

assignments of error are overruled and the conviction and sentence of the Marion

County Court of Common Pleas is affirmed.

                                                              Judgment Affirmed

PRESTON, P.J. and WILLAMOWSI, J., concur.

/jlr




                                       -18-